Citation Nr: 0736592	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  03-07 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to service connection for a right ankle 
disorder.  

5.  Entitlement to service connection for a left ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
August 1960 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The appeal has been before the Board on 
two previous occasions, in January 2004 and July 2005, for 
further evidentiary development and remedial compliance.  The 
case again must be remanded for remedial compliance.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case has been before the Board on two separate 
occasions.  In each previous remand order, the RO was 
instructed to provide copies of the veteran's relevant 
service and post-service medical records to a private 
physician, R. David Cox, M.D., who had authored 2003 and 2005 
letters which related the onset of the veteran's disabilities 
of the knees, ankles, and lower back to military service.  
The Board concluded that the nexus opinion was based on 
subjective history, and that Dr. Cox should be provided with 
an opportunity to review copies of the relevant medical 
records in the claims file in order to substantiate or 
provide a rationale for his opinion.  Despite two remand 
orders, it is apparent that copies of the relevant medical 
evidence were not sent to Dr. Cox.  There is correspondence 
from the physician received after the most recent remand; 
however, it appears this letter was submitted directly by the 
veteran rather than from Dr. Cox, and there is no language to 
indicate that the claims file (or pertinent records) had been 
reviewed, nor is there any correspondence suggesting that VA 
dispatched copies of the veteran's records to the private 
physician.  

The Board is cognizant of the two prior remands and the fact 
that the RO did obtain nexus opinions.  However, a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  In the undersigned's view, it is 
fundamentally unfair to the veteran to give more probative 
weight to a VA opinion versus a private opinion on the basis 
of a review of the relevant evidence in the claims file when 
one of the clinicians (here Dr. Cox) did not have access to 
the pertinent medical records.  Hence, the remand order to 
provide Dr. Cox with copies of the relevant medical evidence.  
In view of the foregoing, the Board must conclude that the 
remand order was not complied with fully, and the case must 
again be remanded for remedial compliance.  Id.

The Board further notes that the veteran has essentially 
contended, in part, that his right lower extremity 
disabilities have caused his low back and left lower 
extremity disorders.  The RO included 38 C.F.R. § 3.310 in 
one of its supplemental statements of the case but it did not 
inform the veteran by letter of the evidence needed to 
substantiate a claim for secondary service connection.  In 
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that the purpose of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) "is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it."  The 
Federal Circuit stated that VA's duty is not satisfied by 
post-decisional documents from which a claimant might have 
been able to infer what evidence VA found lacking with regard 
to the claim. Notwithstanding the fact that  service 
connection is not currently in effect for a right lower 
extremity disability, the AMC/RO must notify the veteran and 
his representative by letter of the evidence needed to 
substantiate a claim for secondary service connection, to the 
amendment to 38 C.F.R. § 3.310, effective October 10, 2006.  
See 71 Fed. Reg. 52744 (Sept. 7, 2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must inform the veteran by 
affirmative letter of the evidence needed 
to substantiate a claim for secondary 
service connection prior to readjudication 
of the claim, to include the amendment to 
38 C.F.R. § 3.310 relating to service-
connected disabilities aggravating 
nonservice-connected disorders.  See 71 
Fed. Reg. 52744 (Sept. 7, 2006).

2.  After obtaining consent from the 
veteran, Dr. Cox, the veteran's private 
physician, must be provided copies of 
relevant service and post-service medical 
records in the claims file.  Dr. Cox must 
be requested to review this medical 
evidence and provide an opinion on whether 
it is at least as likely as not (50 
percent probability or greater) that any 
right lower extremity, left lower 
extremity, low back, or ankle disability 
that may be currently present, began 
during service or is causally linked to 
any incident of active duty. 

If Dr. Cox concludes that it is at least 
as likely as not that  a current right 
lower extremity disability (right knee or 
leg) disability is linked to service, he 
must state whether it is at least as 
likely as not that this disability caused 
or aggravated any left knee, low back, or 
ankle disability which may currently be 
present.  

Dr. Cox must state that he reviewed the 
relevant medical evidence and be requested 
to provide a rationale for any opinion 
expressed, preferably with citation to the 
clinician record.  

Dr. Cox is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  

If the veteran's right knee/leg disability 
is found to be a direct result of military 
service and it is determined that any 
currently present low back, left knee, or 
bilateral ankle disability was aggravated 
by this right knee/leg disability, to the 
extent possible, Dr. Cox is requested to 
provide an opinion as to approximate 
baseline level of severity of the low 
back, left knee, or ankle disability 
before the onset of aggravation (e.g., 
mild, moderate).

If Dr. Cox does not respond to the 
request, this must be clearly annotated in 
the claims file. 

4.  After completion to the extent possible 
of the directed development, adjudicate the 
veteran's claims for direct and secondary 
service connection.  If any claim remains 
denied, issue an appropriate supplemental 
statement of the case and forward the case 
to the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

